NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas               956-318-2403 (FAX)

                                                                             www.txcourts.gov/13thcoa

                                             April 8, 2015

      Hon. John T. Hubert                           Hon. Jaime E. Carrillo
      District Attorney                             Attorney at Law
      700 E. Kleberg, 2nd Floor                     721 East King Avenue
      P. O. Box 1471                                Kingsville, TX 78363
      Kingsville, TX 78363                          * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *
                                                    Hon. Jennifer Whittington
      Hon. Jack Pulcher                             Kleberg County District Clerk
      105th District Court (Kleberg Co.)            P. O. Box 312
      P.O. Box 312                                  Kingsville, TX 78364-0312
      Kingsville, TX 78364                          * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *

      Hon. Vincent Gonzalez
      Asst. District Attorney
      P. O. Box 1471
      Kingsville, TX 78364
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00237-CR
      Tr.Ct.No. 12-CRF-0137
      Style:    The State of Texas v. Isaac Sastaita


              Enclosed please find copy of an order issued by this Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.